Per Curiam.
1. The title of the eo-operative marketing act (Acts 1921, p. 139) is sufficiently broad to include the provisions of sections 3, 4, 5, 15, and 23 of said act; and for that reason said sections are not void as in violation of article 3, section 7, paragraph 8, of the constitution of Georgia.
2. So much of section 15 of the acts of 1921, referred to in the preceding division, as seeks to authorize the by-laws and marketing contract to fix liquidated damages and to require the members to pay all costs, premiums for bonds, expenses and fees, ■ as well as providing for injunction and a decree of specific performance, is not unconstitutional and void as being in conflict with article 1, section 4, paragraph 1, of the constitution of Georgia, in that the general laws of the State have provided for the issuing of temporary injunction, for the payment of court costs, and other provisions stated in said section.
3. An attack upon the entire act of the legislature mentioned in the preceding division, - and upon the contract upon which the suit was based, on the ground that they are null and void as being “in violation of article 4, section 1, paragraph 4, of the constitution, in that it was the intention of the plaintiff and the members forming the same to combine all of the cane products grown in southwest Georgia so as to be able to fix the price at which the cane would be sold, and be able to effect a corner of the syrup manufactured in southwest Georgia, so as to enable the association to dictate the price to be paid for such syrup by the canners who depended upon said crop for their material to operate their canneries,” is insufficient to present any question for consideration, there being no section 1 in article 4 of the constitution.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.

8. P. Gain, for plaintiff in error.
Ira Carlisle and Hollins Randolph, contra.
Aaron Sapiro, Bryan & Middlebroolcs, and Pottle & Hofmayer, for persons at interest, not parties of record.